
	
		I
		111th CONGRESS
		2d Session
		H. R. 5646
		IN THE HOUSE OF REPRESENTATIVES
		
			June 30, 2010
			Mr. Cohen introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To designate the FAA Air Control Tower located at Memphis
		  International Airport as the Freedom Tower.
	
	
		1.FindingsCongress finds the following:
			(1)The city of
			 Memphis has played and continues to play a key role in securing American
			 freedoms.
			(2)Because of its
			 history, Memphis represents the struggle for freedom for millions of Americans
			 and millions more across the world.
			(3)Memphis and its
			 airport have long symbolized America’s fight for freedom—from Memphis female
			 pilot Phoebe Omlie, who served our country well and broke gender barriers, to
			 the city’s many great civil rights leaders who fought for freedom and equality,
			 to our airport’s pivotal national security role on one of our Nation’s darkest
			 days, 9/11.
			(4)The tower will serve as a tribute to the
			 thousands of men and women who persevered throughout the Civil Rights Movement
			 to fight for freedom for all men and women of America, no matter their race,
			 gender, or creed.
			(5)Memphis is home to
			 hundreds of freedom fighters including Benjamin Hooks, Vasco and Maxine Smith,
			 Russell Sugarmon, and Jesse Turner, whose fight for freedom occurred throughout
			 Memphis in the form of sit-ins at department store lunch counters and at the
			 main public library.
			(6)Many of these
			 heroic men and women demonstrated their desire for freedom, in spite of threats
			 of violence and death, by riding buses in Memphis and throughout the South
			 proclaiming their equality.
			(7)The tower will
			 honor all of these freedom fighters as well as individuals throughout the
			 Nation who marched, protested, and spoke out for civil rights, equality, and
			 freedom for all.
			(8)The tower will
			 safely guide thousands of individuals each year on their journey to the
			 National Civil Rights Museum, which chronicles key episodes of the American
			 Civil Rights Movement and maintains the legacy of this freedom movement to
			 inspire participation in civil and human rights efforts globally.
			(9)The existing air
			 tower at MEM is named the Omlie Tower after Phoebe Omlie, who led the way for
			 women’s rights in the aviation industry and broke the glass ceiling to allow
			 women the freedom to pursue careers traditionally reserved for men.
			(10)Named by First
			 Lady Eleanor Roosevelt as one of the twelve greatest women in the United
			 States, Omlie is most renowned for being the first woman to hold an official
			 aviation post in the U.S. Federal Government.
			(11)Omlie’s legacy of
			 fighting for freedom and equality for women will be memorialized in the new
			 tower.
			(12)The tower,
			 located in the Volunteer State, will also serve as a tribute to those who have
			 led, fought, sacrificed, and perished to secure and preserve American
			 freedoms.
			(13)The tower will
			 provide vital aviation services to the 164th Airlift Wing, located at the
			 Memphis Air National Guard Base at MEM, who protect our country and guarantee
			 our freedom.
			(14)The 164th Airlift
			 Wing fights for our freedoms by providing the Air Mobility Command airlift in
			 support of United States national defense and is capable of carrying fully
			 equipped combat-ready military units to any point in the world.
			(15)On September 11,
			 2001, when al Qaeda attacked on American soil because of their opposition to
			 our freedoms, MEM served a vital role by landing more aircraft than any other
			 airport in America immediately after the FAA closed U.S. airspace on that
			 fateful morning.
			(16)Given MEM’s and
			 the city of Memphis’s long history of protecting freedom by advancing civil
			 rights, women’s rights, and national security, it is appropriate that the new
			 FAA control tower at MEM be named the Freedom Tower.
			2.DesignationThe new FAA Air Control Tower located at
			 Memphis International Airport shall be known and designated as the
			 Freedom Tower.
		
